MEMORANDUM **
Lydia Christina Oenar, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s (“IJ”) order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
The record does not compel the conclusion that Oenar has shown extraordinary circumstances to excuse the untimely filing of her asylum application. See 8 C.F.R. § 208.4(a)(5). Accordingly, we deny the petition as to the asylum claim.
Substantial evidence supports the IJ’s denial of withholding of removal. She did not demonstrate past persecution and even *867if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies in the context of withholding of removal, Oenar has not demonstrated that it is more likely than not that she will be persecuted if she returned to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
In her opening brief, Oenar fails to address, and therefore has waived any challenge to, the IJ’s determination that she is not eligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.